Exhibit 10.1

LOGO [g84244g0918.jpg]   

                                    U.S. SMALL BUSINESS ADMINISTRATION

                                                    WASHINGTON, D.C. 20416

 

COMMITMENT LETTER

 

License No. 05/05-5134

 

March 1, 2006

Mr. Dean R. Pickerell

Executive Vice President

Medallion Capital, Inc.

3000 West County Rd. 42, Suite 301

Burnsville, Minnesota 55337-4827

Dear Mr. Pickerell:

The Small Business Administration (“SBA”) is hereby committing to reserve
Leverage (as defined in 13 CFR 107.50) in the form of debentures in an amount
equal to $13,500,000.00, to be issued by Medallion Capital, Inc. (the “Company”)
on or prior to September 30, 2010, subject to the terms and conditions set forth
in this Commitment Letter and in 13 CFR 107.1200-1240. As used herein, terms
which are defined in 13 CFR Part 107 shall have the meanings assigned to them
therein.

Each issuance of Leverage under this Commitment Letter is conditioned upon the
Company’s creditworthiness (as determined by SBA) and the Company’s full
compliance (as determined by SBA) with each of the other terms and conditions
set forth in 13 CFR 107.1200-1240.

SBA may limit the amounts that may be drawn each year under this Commitment
Letter.

This Commitment Letter shall terminate automatically at 5:00 P.M. Eastern Time
on September 30, 2010. You must pay to SBA a non-refundable leverage fee in the
amount of $135,000.00 within thirty days of the date of this letter. The
remaining portion of the leverage fee in the amount of $270,000.00 will be
deducted pro rata as commitment proceeds are drawn.

By its acceptance of this Commitment Letter, the Company agrees to pay,
indemnify and hold SBA harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of this Commitment Letter.

 

 

 

SBA IS AN EQUAL OPPORTUNITY EMPLOYER AND PROVIDER

Federal Recycling Program    [LOGO]    Printed on Recycled Paper



--------------------------------------------------------------------------------

This Commitment Letter is subject to the provisions of Part 107 of Title 13 of
the Code of Federal Regulations, including without limitation 13 CFR
107.1200-1240, which are incorporated herein by reference.

This Commitment Letter has been issued in reliance upon the written
representations and certifications made by the Company to SBA in connection with
its application for a commitment.

This Commitment Letter shall be governed by, and construed in accordance with,
federal law.

 

 

U.S. Small Business Administration By:   /s/    Jaime A. Guzman-Fournier  

Jaime A. Guzman-Fournier

Associate Administrator

for Investment

 

Agreed and Accepted:

 

 

Medallion Capital, Inc.

By:   /s/    Thomas F. Hurt, Jr. Date:   March 8, 2006